Order, entered on August 23, 1963, unanimously modified, on the law and on the facts and in the exercise of discretion, by deleting from ordering paragraphs 6 (a) and 6 (b) the sums of $3,000 and $1,000, respectively, and substituting in lieu thereof the sums of $1,000 and $300, respectively, and, as so modified, the order is affirmed, with $20 costs and disbursements to appellants payable out of the incompetent’s estate. The estate aggregated $169,032.61, the bulk of which was in the stock of a close corporation. There were no complications and the incompetent’s lawyer for about 20 years handled the proceedings. He asked for and received a fee of $1,750. The special guardian rendered routine services in this uncomplicated and uncontested incompetency proceeding. Though services on 15 different days are claimed, there is no information concerning time spent. Therefore, reduction from $3,000 to $1,000 is warranted (see Matter of Burh, 6 A D 2d 429). Similarly, the routine duties performed by the Commissioner in preparing for and conducting the two-hour hearing warrant a fee of $300, instead of the $1,000 awarded by Special Term. While the size of the incompetent’s estate is relevant, it is because most often it should serve as a limiting factor on fees allowed rather than as a justification for expansion. Concur — Breitel, J. P., Rabin, Valente, Stevens and Bergan, JJ,